Citation Nr: 0606120	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-11 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
September 1961.  
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision from the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of service 
connection for a hearing loss disability.  

The veteran was scheduled for a January 2006 hearing before a 
V.L.J. at the Newark Regional Office, but failed to report.

FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active service and a current hearing loss 
disability has not been etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and a sensorineural hearing loss was not demonstrated 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of an April 2002 letter, the RO advised the veteran of what 
evidence, if any, was necessary to establish his claim of 
entitlement to service connection for hearing loss, and it 
indicated which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The RO obtained the 
veteran's service records and associated them with his claims 
file.  The letter also requested the veteran submit any 
medical evidence that would assist in substantiating his 
claim for entitlement.  The veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  Therefore, the Board finds that the 
RO's notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The veteran served as a jet mechanic in the USAF.  His 
service medical records contain no finding or diagnosis of 
hearing loss in service.  During the December 1959 pre-
enlistment and entrance examinations, the veteran stated he 
was in good health and did not report any hearing problems.  
No abnormalities were found pertaining to his ears or his 
hearing ability.  The whispered voice (WV) testing was 15/15, 
bilaterally.  An authorized audiological evaluation report 
dated in January 1960, indicated that the veteran's noise 
exposure history included basic training, hunting, and target 
practice.  

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units. For 
purposes of comparison between the service audiometric data 
and more recent VA audiometric data, the table below shows 
the ASA measurements recorded in service, with the comparable 
ISO (ANSI) measurements in adjacent parentheses.

On authorized audiological testing, the pure tone thresholds, 
in decibels, were noted as follows:



HERTZ

500
1000
2000
3000
4000
To 
convert 
to ANSI 
units
+15
+10
+10
+10
+5
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
-10 (-5)

In August 1961, the veteran underwent a medical evaluation 
due to his low integrity, poor performance and reliability; 
as well as other similar issues.  Although his ears were 
initially identified as abnormal; the complete evaluation 
found hearing sensitivity to be within normal limits.  The 
veteran again did not indicate any problems with his ears or 
with his hearing.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ
To 
convert 
to ANSI 
units
+15
+10
+10
+10
+5

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-5 (5)
-10 (-5)
LEFT
-5 (10)
-5 (5)
-5 (5)
0 (10)
-10 (-5)

The veteran was seen in a VA outpatient facility in March 
2002 with complaints of decreased understanding in noise and 
bilateral high pitch tinnitus.  The audiology consultation 
notes report a history of military and industrial noise 
exposure, with the veteran denying any history of medical ear 
problems.  The consultation notes reflect the veteran did 
have mild bilateral sensorineural hearing loss.  Speech 
reception thresholds were obtained at 20 decibels (AS) in the 
left ear and 20 decibels (AD) in the right ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
bilaterally.

The veteran was given a VA audio examination in December 
2004.  At such time, the veteran reported that his hearing 
loss had begun in service.  The veteran stated that he 
reported this condition to his medical superiors and was then 
enrolled in a hearing conservation program.  He also stated 
that he was then diagnosed with a hearing loss condition.  
The veteran reported his post-service civilian occupational 
noise exposure included three years as a house painter and 
fifteen years as a carpenter.  Authorized audiological 
testing yielded the following results




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
20
25
20
45
55
36
LEFT
25
20
35
45
50
38

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.

Following the examination, the audiologist stated that given 
a review of the claims folder, coupled with the veteran's 
positive occupational noise exposure, positive civilian 
occupational noise exposure, presbycusis, and with recent 
onset of tinnitus, the hearing loss and tinnitus were 
considered not to be due to service.   .

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Under the applicable criteria, service 
connection may be established for any disability incurred in 
or aggravated by active service, or where sensorineural 
hearing loss is demonstrated to a compensable degree within 
one year of separation from service. 38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. § 
3.385.

In this case, the veteran contends that he has trouble 
hearing phones ringing and certain voices and sounds.  He 
contends this is due to the noise he was exposed to in 
service, as an Air Force jet mechanic.  He contends that the 
mechanics were not supplied with protective hearing equipment 
and as a consequence, he currently suffers a hearing 
disability.  The veteran also alleged that he had never fired 
a weapon of over 22 calibers, prior to his military service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

A diagnosis of bilateral sensorineural hearing loss was made 
during the March 2002 VA outpatient audiology consultation 
and the VA audio exam in December 2004.  However, the 
veteran's service records contain no findings or diagnoses of 
hearing loss while in service.  Even after converting the ASA 
units to ISO units, both the December 1959 entrance exam and 
the August 1961 medical evaluation show that the veteran's 
hearing was normal.  

The Board finds the December 2004 VA audio examination 
probative in establishing the etiology of the veteran's 
hearing condition.  While the VA examiner found that the 
veteran currently experiences hearing loss, he concluded that 
the veteran's complaint of hearing loss is not due to 
military service, but rather to civilian occupational noise 
exposure coupled with the onset on age.  The examiner's 
opinion was based upon a review of the veteran's service 
records and the veteran's reported military and civilian 
occupational noise exposure.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a hearing 
condition has not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


